Name: Commission Regulation (EC) NoÃ 182/2008 of 28 February 2008 amending Regulation (EC) NoÃ 1146/2007 adopting the plan allocating to the Member States resources to be charged to the 2008 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  agricultural activity;  social protection;  economic geography
 Date Published: nan

 29.2.2008 EN Official Journal of the European Union L 56/13 COMMISSION REGULATION (EC) No 182/2008 of 28 February 2008 amending Regulation (EC) No 1146/2007 adopting the plan allocating to the Member States resources to be charged to the 2008 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(g) thereof, Whereas: (1) With a view to the significant rise of food prices during the second half of 2007, the financial resources put at the disposal of the Member States for the annual distribution plan of 2008 in the final budget were higher than the resources foreseen in Commission Regulation (EC) No 1146/2007 (2). These newly available resources should be allocated to the Member States on the basis of their applications and needs communicated according to Article 1(1) and (2) of Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3). (2) Regulation (EC) No 1146/2007 should therefore be amended accordingly. (3) The Management Committee for the common organisation of agricultural markets has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The annexes to Regulation (EC) No 1146/2007 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 257, 3.10.2007, p. 3. (3) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 1127/2007 (OJ L 255, 29.9.2007, p. 18). ANNEX The annexes to Regulation (EC) No 1146/2007 are amended as follows: (1) Annex I is amended as follows: (a) the table in point (a) is replaced by the following: (in EUR) Member State Distribution Belgique/BelgiÃ « 8 461 691 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  7 007 310 Ã eskÃ ¡ republika 155 443 Eesti 192 388 Ã ire/Ireland 155 965 EllÃ ¡da 13 228 830 EspaÃ ±a 50 419 083 France 50 982 533 Italia 69 614 288 Latvija 153 910 Lietuva 4 456 991 Luxembourg 81 091 MagyarorszÃ ¡g 8 169 224 Malta 378 242 Polska 49 971 042 Portugal 13 182 946 RomÃ ¢nia 24 258 046 Slovenija 1 499 216 Suomi/Finland 2 741 323 Total 305 109 562 (b) the table in point (b) is replaced by the following: tonnes Member State Sugar Belgique/BelgiÃ « 4 154 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  6 385 Ã eskÃ ¡ republika 67 EspaÃ ±a 6 500 France 3 718 Italia 7 000 Lietuva 2 889 MagyarorszÃ ¡g 1 620 Malta 397 Polska 15 552 Portugal 1 707 RomÃ ¢nia 15 898 Slovenija 806 Total 66 693 (2) In Annex II, the table is replaced by the following: (in EUR) Member State Cereals Rice Skimmed milk powder Belgique/BelgiÃ « 2 120 960 800 000 3 300 000 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  2 086 200 1 789 818 Ã eskÃ ¡ republika 36 472 81 843 Eesti 182 358 Ã ire/Ireland 147 834 EllÃ ¡da 4 535 189 8 003 986 EspaÃ ±a 11 144 100 1 800 000 32 030 700 France 8 718 857 5 225 181 32 770 000 Italia 13 514 624 3 000 000 46 438 083 Latvija 145 886 Lietuva 1 633 305 734 782 706 455 Luxembourg 76 864 MagyarorszÃ ¡g 5 713 309 1 328 373 Malta 62 275 25 078 99 189 Polska 16 569 956 24 058 983 Portugal 1 267 856 1 493 221 8 995 335 RomÃ ¢nia 16 106 356 Slovenija 181 553 107 523 782 637 Suomi/Finland 1 724 960 873 450 Total 85 744 216 14 975 604 159 693 732 (3) Annex III is replaced by the following: ANNEX III Intra-Community transfers authorised under the plan for the 2008 budget Quantity (tonnes) Holder Recipient 1. 3 718 BIRB, Belgique ONIGC, France 2. 2 889 BIRB, Belgique The Lithuanian Agricultural and Food Products Market Regulation Agency, Lietuva 3. 6 385 MVH, MagyarorszÃ ¡g Ã Ã ¤Ã , Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  4. 15 552 MVH, MagyarorszÃ ¡g ARR, Polska 5. 15 898 MVH, MagyarorszÃ ¡g APIA, RomÃ ¢nia 6. 806 MVH, MagyarorszÃ ¡g AAMRD, Slovenija 7. 397 AGEA, Italia National Research and Development Centre, Malta 8. 1 707 FEGA, EspaÃ ±a INGA, Portugal